Citation Nr: 1728723	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  12-33 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a heart disability manifested by heart palpitations.

3.  Entitlement to service connection for a psychiatric disability to include depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Costello, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to April 1989.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2010 decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In February 2016, the Veteran testified before the undersigned at the RO. The case was remanded by the Board in May 2016.

The issue of service connection for a psychiatric disability to include depression is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of heart disease.

2.  Hypertension was not manifest in service or within one year of service and is not otherwise attributable to service.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2016). 

2.  Heart disease was not incurred in service and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information in a February 2010 letter sent prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records (STRs), VA records, and private treatment records have been obtained and associated with the record.  The Veteran was also provided with VA examinations in July 2010 and July 2016 which contains a description of the history of the claimed conditions; documents and considers the relevant medical facts and principles; and provides an opinion regarding the etiology of the Veteran's claimed conditions.  Further, in accordance with the May 2016 remand directive, VA obtained and associated with the record copies of all clinical records of the Veteran's treatment at the James Haley VA medical facility.  VA's duty to assist with respect to obtaining relevant records and examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the Veterans Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  

In addition, certain chronic diseases such as hypertension and heart disease will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With chronic diseases shown as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The Veteran's service treatment records (STRs) reflect that on the separation examination, the Veteran reported that he had high blood pressure one year prior.  The RO interpreted the handwriting as saying that the Veteran had high blood pressure at 14 years old.  However, the Board finds that the notation on the January 1989 separation document appears to indicate that the Veteran had high blood pressure 1 year ago with no problem at the present time.  The actual physical examination at the time revealed a blood pressure reading of 118/64 and there was no diagnosis of hypertension.  The Veteran also reported having heart palpitations with running, but no heart disease was identified on examination.  

The Veteran was afforded VA an examination in July 2010.  Although the Veteran was diagnosed as having hypertension, the examiner opined that it was not related to service because the STRs did not document or diagnose hypertension.  The examiner opined that the Veteran's heart palpitations were related to the in-service heart palpitations, but the examiner indicated that there were no underlying cardio structure abnormalities.  No heart disease was diagnosed.  

Subsequent VA records continued to document hypertension.  In addition, in July 2011, an abnormal electrocardiogram (ECG) was noted when it was compared to a January 2011 ECG, yet the VA physician found that abnormality was no longer evident in March 2014.  In May 2014, a VA physician noted that the Veteran was diagnosed with benign hypertension.  A March 2014 VA treatment plan for the Veteran's hypertension included losing weight, regularly exercising, tobacco cessation, and adhering to a low sodium diet.

The Veteran was afforded another VA examination in July 2016.  The Veteran was first diagnosed with primary hypertension in 2011.  The Veteran stated that he was issued blood pressure medication in 2011, but stopped using his medications in 2014 as his blood pressure was under control.  The Veteran's average blood pressure at the time of the examination was 130/92.  The VA examiner found that the Veteran's hypertension was in association with alcohol excess and depression, both of which the Veteran reported in the past.  No secondary cause of hypertension was ever found.  The VA examiner opined that the most likely etiology of the Veteran's hypertension is related to genetics and multiple environmental factors.  While on active duty, and for at least ten years after discharge, the Veteran's blood pressure readings were not compatible with a diagnosis of primary hypertension.  The VA examiner opined that it is less than fifty percent likely that the Veteran's symptom report of palpitation on the discharge medical history, and his mention of hypertension on the discharge history, is associated with any current disability such as heart disease or any other disease or condition.  The following are the Veteran's blood pressure readings when he was on active duty: July 1986 - 130/78; March 1987 - 112/70; September 1987 - 98/56; November 1988 - 123/58; April 1988 - 106/72; and, January 1989 - 118/64.  The following are the Veteran's blood pressure readings measured by a private physician: December 2000 - 140/90; April 2001 - 120/70; December 2002 - 120/80; August 2003 - 130/80; May 2005 - 140/80; August 2006 - 120/70; and, April 2009 - 140/80.  The Veteran's first visit to the VA in 2009 yielded a blood pressure reading of 123/71.  The VA examiner opined that the above blood pressure readings do not support the diagnoses of hypertension during active duty service and for at least ten years after active duty service.  Further, there is no evidence that the Veteran was diagnosed with heart disease on active duty or any time thereafter.  The Veteran's STRs do not indicate he had palpitations and his private treatment records are silent for palpitations for at least ten years after active duty service.  The examiner found that the Veteran does not currently have, and has not in the past been diagnosed with, heart disease.  The VA examiner noted that palpitations are a sensory symptom that is defined as an unpleasant awareness of the forceful, rapid, or irregular beating of the heart.  Thus, palpitations are only a symptom, not a diagnosis of any specific heart disease.   The Veteran had multiple cardiac tests, such as a normal holter heart monitor and normal cardiac echo testing, showing no evidence of underlying heart disease.  There was no evidence to substantiate a cardiac arrhythmia or underlying heart disease.  The VA examiner found that the Veteran had several contributing factors to palpitations, including symptoms of depression that he reported on his discharge medical examination and a history of substance abuse, including alcohol and cocaine.  The VA examiner stated that both cocaine and alcohol use can be associated with tachycardia (rapid heartbeat).  Also, high output exercise, as the Veteran reported, can be associated with palpitations.  In January 1999, the Veteran participated in a VA substance abuse program and it was noted that he had a fifteen year history of alcohol abuse with three driving under the influence (DUI) convictions (with two occurring in the late 1990s).  The VA examiner stated that this may be associated with tachycardia.  The VA examiner opined that the most likely diagnoses is benign palpitations (not from heart disease) because of the normal tests and that the benign palpitations may be associated with conditions that the Veteran reported, such as exercise, depression, cocaine use, and alcohol abuse.  The VA examiner found no evidence that hypertension has caused any heart disease or structural damage to the heart or function of the heart as the cardiac echo is normal.  Further, there is no evidence supporting a diagnosis of structural heart disease or a cardiac arrhythmia.  

In this case, the July 2016 VA examiner was aware of the Veteran's medical history, provided a fully articulated opinion, and also furnished a reasoned analysis.  The Board therefore attaches significant probative value to this opinion, and the most probative value in this case, as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

The Board has considered the Veteran's own opinion that hypertension began in service.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The Veteran is competent in this case to report his symptoms of an increased or irregular heart rate, but nothing in the record demonstrated that he has received any special training or acquired any medical expertise in evaluating and determining causal connections for the claimed condition.  Therefore, a medical expert opinion would be more probative regarding the causation question in this case and has been obtained as set forth above.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Thus, the Veteran's opinion is outweighed by the findings to the contrary by the VA examiner, a medical professional who considered the pertinent evidence of record and found against such a relationship.  See id.; see also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).

The Court consistently has held that, under the law, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle has been repeatedly reaffirmed by the Federal Circuit Court, which has stated, "a Veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the Veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed).  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  

Here, there is no disputing the Veteran has complained of heart palpitations both during service and even since discharge.  The Veteran is competent to report experiencing the forceful, rapid, or irregular beating of the heart and credible in this regard.  However, the VA examiner specifically determined there is no current heart disability manifested by heart palpitations.  The Board attaches significant probative value to this opinion, and the most probative value in this case, as it is well reasoned, detailed, consistent with other evidence of record to the extent there often has not been any underlying diagnosis, and included consideration of the Veteran's relevant medical history, including his symptoms and responsibilities in service.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (indicating most of the probative value of an opinion comes from its underlying reasoning, not just from mere review of the record, although that, too, has its importance if evidence in the file may affect the underlying basis of the opinion such as by revealing relevant facts).  The VA examiner based the opinion on the Veteran's multiple cardiac tests, such as a normal holter heart monitor and normal cardiac echo testing, showing no evidence of underlying heart disease.  Hence, there were multiple supporting bases of the opinion.

The Board finds that the VA examiner's opinion is more probative than the Veteran's personal assertions to the contrary because the examiner has medical expertise that the Veteran does not possess.  The Veteran is certainly competent to report experiencing the forceful, rapid, or irregular beating of the heart, but he is not competent to ascribe this symptoms to a particular diagnosis or, in turn, relate it to his military service, especially when, as here, there is countervailing medical comment.  Thus, the most probative evidence establishes there is no present disability.  Absent a current diagnosis, service connection is not warranted.

Therefore, in the absence of proof of a present disability, there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).  Service connection for a heart disability manifested by heart palpitations is not warranted.
Also, the most probative evidence establishes that hypertension is not related to service.  Accordingly, service connection is not warranted for a heart disability or hypertension.  

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim, and it must be denied.



(Continued on the next page)

ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a heart disability manifested by heart palpitations is denied.


REMAND

The Board sincerely regrets the additional delay that will result from this remand, but it is necessary to have a complete record to decide the claim for service connection for a psychiatric disorder, so the Veteran is afforded every possible consideration.

The Veteran was afforded a VA mental disorder examination in July 2010.  With regard to depression, the examiner opined that it was not related to service.  The examiner indicated that the Veteran also had a history of alcohol dependence and although he had episodic sobriety, it was highly likely that the Veteran's alcohol use significantly impacted his behaviors, moods, and interpersonal relationships.  Further, the examiner noted that the Veteran had described a childhood history of significant sexual and emotional abuse which appeared to be the primary factor contributing to his emotional distress.  The examiner provided no opinion regarding aggravation of any preexisting depression or other psychiatric disability.  

In May 2016, the Board remanded the Veteran's psychiatric disability for an addendum opinion to assess whether the Veteran had a psychiatric disorder prior to service and if it was aggravated therein.  The Veteran was afforded an examination in July 2016.  The VA examiner found that clinical documentation of the Veteran's alcohol related treatment during active duty indicated the absence of depression.  The only indication of depression during active duty was in the Veteran's January 1989 medical history report in which he checked yes for depression or excessive worry.  During the Veteran's exit examination in January 1989, the examiner noted that the Veteran's mood and affect were unremarkable.  The Veteran's mental status was within normal limits with no apparent thought disorder noted.  He was diagnosed with alcohol abuse in December 1988.  The Veteran underwent alcohol related treatment during active duty and in 1999.  The Veteran denied a psychiatric history during his January 1999 alcohol related treatment.  During his treatment in January 1999, the Veteran stated that he began drinking alcohol and smoking cannabis at age 15.  In 1991, the Veteran attempted suicide by stepping in front of traffic while he was intoxicated and depressed.  In June 2009, the Veteran was diagnosed with alcohol dependence with psychological dependence, cocaine abuse, and nicotine dependence.  The VA examiner opined that alcohol dependence can precede or induce depression, which may be the case with this Veteran.  The VA examiner indicated that he was unable to determine whether a psychiatric disorder was present at the time of enlistment without the entrance report.  The examiner noted that the available STRs are silent for the complaint, diagnosis, or treatment of clinically diagnosed depression during active duty.  The VA examiner did not sufficiently answer the specific questions that were before him.  In light of the foregoing, further action is necessary in this case, in accordance with the previous Board remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (as a matter of law, a remand by the Board confers on the Veteran the right to compliance with the remand orders).

An addendum should be obtained from an examiner with sufficient expertise in order to assess whether the Veteran had a psychiatric disorder prior to service and if it was aggravated therein.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum from an examiner with sufficient expertise to determine the etiology of the Veteran's claimed psychiatric disorder.  The examiner should review the record.  The examiner should provide an opinion as to the following questions:

a.   Is there clear and unmistakable (obvious or manifest) evidence that the Veteran had a psychiatric defect, infirmity, or disorder (including depression) that preexisted his military service; please identify with specificity any evidence that supports this finding.  

b.   If there is clear and unmistakable evidence that the Veteran had a preexisting psychiatric defect, infirmity, or disorder (including depression) at the time of his service entrance, is there evidence that the Veteran's preexisting psychiatric defect, infirmity, or disorder (including depression) increased in severity (worsened) in service;

c.   If the preexisting psychiatric defect, infirmity, or disorder (including depression) increased in severity in service, is there clear and unmistakable (obvious or manifest) evidence that the increase in severity during service was due to the natural progress of the disorder; please identify with specificity any evidence that supports this finding;

d.   If the examiner determines that the Veteran did not have a psychiatric defect, infirmity, or disorder (including depression) that preexisted service, is it at least as likely as not that the Veteran currently has a psychiatric disorder that had its onset in, or is otherwise etiologically related, to his military service.  The examiner should comment on the report of depression by the Veteran at the time of the separation examination.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

4.  Review the medical opinion(s) obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

5.  Readjudicate the remaining claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case, and afforded a reasonable period of time within which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


